DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/23/2021. Claims 13, 22 are amended. Claims 13-25 are now pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 14-21, 23-25 are rejected as being dependent on claims 13, 22 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As of claims 13, 22, the limitation “the magnifying optic arrangement includes a convex mirror that is configured to deflect the laser beam and increase a maximum deflection of the laser beam as compared with a maximum deflection of the micro-mirror 
Claims 14-21, 23-25 are rejected as being dependent on claims 13, 22 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 22 are rejected under 35 U.S.C. 103 as being un-patentable over  SAISHO et al. (US 2013/0063754 A1; SAISHO) in view of Hirata et al. (US 2011/0075113 A1; Hirata). 
As of claim 13, SAISHO teaches a projection device [fig 1] for projecting image information onto a projection surface 23 [fig 1], comprising: a laser 11R, 11G, 11B [fig 2] for generating a laser beam (radiate light beams of different wavelengths) [0029]; and a micro-mirror unit 16 (MEMS mirror) [0039] [fig 2] to selectively deflect the laser beam onto different image points of the projection surface ((light beam deflected two-
SAISHO does not teach the magnifying optic arrangement includes a convex mirror that is configured to deflect the laser beam and increase a maximum deflection of the laser beam as compared with a maximum deflection of the micro-mirror unit alone so that a magnification of the image information projected onto the projection surface occurs. 
Hirata teaches a projector 100 [fig 1] the magnifying optic arrangement 4 [fig 1] includes a convex mirror (free curved surface mirror 4 is curved directing a convex into the direction of reflection) [0060] that is configured to deflect the light beam (from light source 8) [fig 1] and increase a deflection of the micro-mirror unit (deflect light beam by convex mirror 4 to cover entire screen 5 as shown with figure 1) alone so that a magnification of the image information (by curved surface mirror 4) projected onto the projection surface 5 [fig 1] occurs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a convex mirror that is configured to deflect the laser beam and increase a maximum deflection of the laser beam as 
As of claim 22, SAISHO teaches a method for projecting image information [fig 1] onto a projection surface 23 [fig 1], the method comprising: generating a laser beam 11R, 11G, 11B [fig 2]; selectively deflecting the laser beam onto different image points of the projection surface ((light beam deflected two-dimensionally by the optical deflector 16 is incident on the concave mirror 17 and reflected by the concave mirror 17. Thereby, a two-dimensional image is formed (depicted) on the target scanning surface 18 by the light beam reflected from the concave mirror 17)) [0040] with a micro-mirror unit 16 (MEMS mirror) [0039] [fig 2]; and increasing a deflection of the laser beam (convex mirror increases deflection) via magnifying optics (via 22, a convex mirror) [fig 1] [0052].
SAISHO does not teach the magnifying optic arrangement includes a convex mirror that is configured to deflect the laser beam and increase a maximum deflection of the laser beam as compared with a maximum deflection of the micro-mirror unit alone so that a magnification of the image information projected onto the projection surface occurs. 
Hirata teaches a projector 100 [fig 1] the magnifying optic arrangement 4 [fig 1] includes a convex mirror (free curved surface mirror 4 is curved directing a convex into the direction of reflection) [0060] that is configured to deflect the light beam (from light 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a convex mirror that is configured to deflect the laser beam and increase a maximum deflection of the laser beam as compared with a maximum deflection of the micro-mirror unit alone so that a magnification of the image information projected onto the projection surface occurs as taught by Hirata to the projection device as disclosed by SAISHO in order to have a projection-type image display apparatus for projecting an image, largely, onto a projection surface (Hirata; [0009]).
Claims 14-23, 25 are rejected under 35 U.S.C. 103 as being un-patentable over  SAISHO et al. (US 2013/0063754 A1; SAISHO) in view of Hirata et al. (US 2011/0075113 A1; Hirata) and further in view of TAM et al. (US 2017/0261746 A1: TAM).
As of claims 14, 15, SAISHO in view of Hirata teaches the invention as cited above except for a collimating lens to collimate the laser beam and a focusing lens to focus the laser beam that is collimated with the collimating lens. 
TAM teaches a collimating lens 12 [fig 2] [0098] to collimate the laser beam (from 11, a laser projector) [fig 2] and a focusing lens 15 (variable power lens) [fig 2] to focus the laser beam that is collimated with the collimating lens 12 [fig 2] [0098].

As of claims 16, 25, SAISHO in view of Hirata teaches the invention as cited above except for a deflection element is situated in the beam path of the laser beam, between the micro-mirror unit and the magnifying optic arrangement.  
 TAM teaches a deflection element 14 (mirrors) [fig 1] [0096] is situated in the beam path of the laser beam, between the micro-mirror unit ((the laser scanning projector 11 can be a Micro-Electro Mechanical Systems (MEMS)) and the magnifying optic arrangement 15 (variable power lens) [fig 1] [0100]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a deflection element is situated in the beam path of the laser beam, between the micro-mirror unit and the magnifying optic arrangement as taught by TAM to the light module as disclosed by SAISHO in view of Hirata in order for resolution of the image needs to be improved significantly beyond WXGA (TAM; [0098]).
As of claims 17, 18, 19, 20, 21, 23, SAISHO in view of Hirata teaches the invention as cited above except for a correction lens having a focal length that is electrically adjustable, the correction lens includes a liquid lens, a liquid crystal lens, or a polymer lens; the correction lens is situated in the beam path of the laser beam, in 
TAM teaches a correction lens 15 (variable power lens) [fig 1] [0100] having a focal length that is electrically adjustable [0099]; the correction lens 15 [fig 1] includes a liquid crystal lens [0099] and the correction lens 15 [fig 1] is situated in the beam path of the laser beam, in front of the micro-mirror unit 11 [fig 1] and the correction lens 15 [fig 1] is situated in the beam path of the laser beam (from 11) [fig 1], between a focusing lens (correction lens 15 also acts as a focusing lens) [0098] and the micro-mirror unit (projector 11 is a MEMS projector) [0100] and the correction lens 15 [fig 1] includes a signal input (shown by a solid line in fig 1), which is connected to a control line to a control unit for controlling the micro-mirror unit (the controller 10 is operatively coupled to the projector 11 and the stacked array of screens 13 and configured to operate the HUD system) [0094].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a correction lens having a focal length that is electrically adjustable; the correction lens includes a liquid lens, a liquid crystal lens, or a polymer lens and the correction lens is situated in the beam path of the laser beam, in front of the micro-mirror unit and the correction lens is situated in the beam path of the laser beam, between a focusing lens and the micro-mirror unit and the correction lens includes a signal input, which is connected one of: via a control line to a control unit for controlling the micro-mirror unit as taught by TAM to the light module as .
Claim 24 is rejected under 35 U.S.C. 103 as being un-patentable over  SAISHO et al. (US 2013/0063754 A1; SAISHO) in view of Hirata et al. (US 2011/0075113 A1; Hirata) and TAM et al. (US 2017/0261746 A1: TAM) and further in view of Arita (US 2010/0315605 A1).
SAISHO in view of Hirata and TAM teaches the invention as cited above except for the focal length of the correction lens is adjusted as a function of a deflection position of the micro-mirror unit.
Arita teaches an image display apparatus [fig 7] having the focal length of the correction lens is adjusted as a function of a deflection position of the micro-mirror unit (MEMS mirror 14 is controlled such that the swing angle is reduced as the lower side of the screen is displayed. Although the spot size varies depending on a portion of the screen and the image quality deteriorates since the screen 15b is tilted if a light beam is not a parallel light and has a certain spread angle because of design, this can also be improved by dynamically controlling the variable focus device 13 depending on the tilt) [0089].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the focal length of the correction lens is adjusted as a function of a deflection position of the micro-mirror unit as taught by Arita to the light module as disclosed by SAISHO in view of Hirata and TAM in order to provide an image display apparatus using a highly directional light source such as a laser beam (Arita; [0001]).
Response to Arguments
Applicant’s arguments with respect to claims 13, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further as of claims 13, 22, the Applicant argues that “nowhere is this feature disclosed or suggested by the cited art. For example, Hirata et al. disclose an optic system having a convex curved surface configuration. However, nowhere does Hirata et al. disclose or suggest that it is configured to increase a maximum deflection of the laser beam as compared with a maximum deflection of the micro-mirror unit alone so that a magnification of the image information projected onto the projection surface occurs”. The Examiner respectfully argues that Hirata (US 20110075113 A1) teaches a convex curved surface configuration 4 [fig 1] (free curved surface mirror 4 is curved directing a convex into the direction of reflection) [0060] where, in the diagonal direction thereof, and that the distance is "Lp" from the center of the free curved surface mirror 4 up to the projection image (see FIG. 1 mentioned above), since Lo=1,524 mm, Lp=700.times.cos 45.degree..quadrature.495 mm, then the ratio between them comes to be greater than two (L0/Lp>2), therefore it can be seen that an object surface can be projected, enlargedly, onto the screen, being sufficiently large, even with a relatively near distance; i.e., being superior in the ratio of enlarged projection [0080]. 
In contrast,  the Applicant fails to disclose ““the magnifying optic arrangement includes a convex mirror that is configured to deflect the laser beam and increase a maximum deflection of the laser beam as compared with a maximum deflection of the micro-mirror unit alone so that a magnification of the image information projected onto increase a maximum deflection of the laser beam and a maximum deflection of the micro-mirror unit alone.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Itoh et al.  (US 20100157256 A1) teaches image projection device comprising an image projection means for projecting an image by laser light by using a one-dimensional or two-dimensional spatial light modulation element, a first folding mirror for initially folding the laser light emitted from the image projection means (101), and a second folding mirror for reflecting the laser light emitted from the image projection means to a screen through the first folding mirror, wherein a distance between the second folding mirror and the image projection means is made larger than a distance by which a light output power emitted from the projection lens of the image projection means with a solid angle of 38.4/(L.times.L) is less than 1 mW. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2882